DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/13/2020. As directed by the amendment: claim 33 has been amended and claims 1-32 and 34-45 were previously withdrawn.  Thus, claims 1-45 are presently pending in this application.
The amendments to the claims affected the prior scope thus requiring further search and consideration.  The instant office action has been made Final.

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. Wiess is relied upon to disclose the rotary butterfly valve, wherein the valve also includes an electronic actuator control unit (128); whereby the actuator (130) is capable of rotating the disc (120) of the butterfly valve; and whereby the electronic actuator control unit (28), when closing the valve, makes the actuator (130) rotate the valve disc inside a defined interval of rotation angles until an end point of the defined interval of rotation angles is reached (would rotate until it reaches the end point of the defined interval of 90 degrees, col. 3, ll. 55-57).  Therefore, Weise discloses the subject matter of the newly added limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wiese (US 7036791) in view of Kraus (DE 10004188).
Wiese discloses a butterfly valve (100, fig. 3) with a disk (120) turnable on a bisecting axis (119), and with an actuator (130) and an electronic actuator control unit (128); whereby the actuator (130) is capable of rotating the disc (120) of the butterfly valve; and whereby the electronic actuator control unit (28), when closing the valve, makes the actuator (130) rotate the valve disc inside a defined interval of rotation angles until an end point of the defined interval of rotation angles is reached (would rotate until it reaches the end point of the defined interval of 90 degrees, col. 3, ll. 55-57).
Wiese does not disclose the actuator comprising: a humidity controller which comprises: a) one or more sensors for measuring humidity, and b) one or more heaters; 
Kraus teaches a related electric actuator (1); the actuator comprising: a humidity controller (17) which comprises: a) one or more sensors for measuring humidity (one of 12-16; Abstract, [0001]), and b) one or more heaters (Abstract, [0001]); c) whereby the heaters are controlled depending on the measurements of the one or more sensors in order to avoid condensation of humidity in or on the actuator (Abstract, [0002], [0008], [0011], [0018]), for the purpose of preventing malfunction of the motor due to condensation forming in the motor structure, and for operating the electric actuator at an optimal thermal state.
It would have been obvious to one having ordinary skill in the art to modify the invention of Wiese, such that the actuator comprises: a humidity controller which comprises: a) one or more sensors for measuring humidity, and b) one or more heaters; c) whereby the heaters are controlled depending on the measurements of the one or more sensors in order to avoid condensation of humidity in or on the actuator, as taught by Kraus, for the purpose of preventing malfunction of the motor due to condensation forming in the motor structure, and for operating the electric actuator at an optimal thermal state.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753